internal_revenue_service number release date index number -------------------- --------------------------- -------------------------- ------------------------------ --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-125789-05 date date legend taxpayer -------------------------------------------------------------------------------------------- ----------------------- ---------------- --------------- ------------------- entity tax_year one date a dear -------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to attach to its u s income_tax return for tax_year one the documentation required under sec_1_1503-2 to rebut the presumption that the transfer of the stock of entity on date a within tax_year one constituted a triggering event within the meaning of sec_1_1503-2 additional information was furnished on date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process the facts and affidavits submitted indicate that taxpayer’s outside tax professionals did not inform taxpayer that the transfer of the stock of entity on date a was a triggering plr-125789-05 event that would result in the recapture of previously deducted dual consolidated losses_incurred by entity or of the exceptions to a triggering event set forth in sec_1_1503-2 and b subsequently taxpayer’s outside tax professionals were replaced with other outside tax professionals who advised taxpayer to file rebuttal documents as provided in sec_1_1503-2 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the provision in sec_1 g iii b is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to attach to its u s income_tax return for tax_year one the documentation required under sec_1_1503-2 to rebut the presumption that the transfer of the stock of entity on date a constituted a triggering event within the meaning of sec_1_1503-2 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the rebuttal documents sec_301_9100-1 a copy of this ruling letter should be associated with the rebuttal documents this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented plr-125789-05 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of the associate chief_counsel international enclosure copy for purposes cc
